Citation Nr: 0523930	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.

ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The appellant's spouse had PreWar Service from November 2, 
1941, to December 7, 1941; Beleagured from December 8, 1941, 
to April 8, 1942; No Casualty Status from April 9, 1942, to 
October 9, 1944; Missing October 10, 1944, to January 8, 
1945; Recognized Guerilla Service from January 9, 1945, to 
October 15, 1945; and Regular Philippine Army Service from 
October 16, 1945, to February 19, 1946.  The appellant's 
spouse died August [redacted], 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of death.  A June 10, 2002, letter informed the 
appellant that the matter involving DIC under 38 U.S.C.A. 
§ 1318 was temporarily on hold until the completion of VA 
rulemaking, and a subsequent April 2004 rating decision 
denied that claim.  The appellant perfected appeals of both 
the June 2002 and April 2004 rating decisions.  

It is noted that the appellant withdrew a request for a 
hearing before a Veterans Law Judge in a March 2005 
correspondence. 



FINDINGS OF FACT

1.  According to the Certificate of Death, the appellant's 
spouse died on August [redacted], 1990, from an immediate cause of 
cardiopulmonary arrest, antecedent cause of massive 
cerebrovascular accident, and underlying cause of 
hypertension.

2.  Service connection was not in effect for any disability 
during the appellant's spouse's lifetime.

3.  The record contains no indication that the appellant's 
spouse's death was proximately due to or the result of a 
service-connected disease or injury.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains March 2002, August 2003, and August 2004 
letters informing the appellant of which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  Each 
letter told the appellant of information and evidence needed 
to substantiate and complete a claim for death benefits, and 
the latter letter sought information concerning the 
appellant's contentions that her spouse had been a prisoner 
of war.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the AOJ supplied the March 2002 VCAA letter prior 
to the June 2002 rating decision on appeal, and it issued the 
August 2003 letter prior to the April 2004 rating decision on 
appeal.  Moreover, the appellant was generally advised to 
submit any additional evidence that pertained to the matter.  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the RO obtained the appellant's spouse's dates and 
character of service, and service medical records.  The 
claims file contains private medical records directly prior 
to the appellant's spouse's death, and a Certificate of 
Death.  The record also contains various lay statements and 
legal arguments submitted by the appellant.  
Further medical opinion is not necessary in this case 
because, as illustrated below, the evidence does not 
establish that the appellant's spouse suffered an event, 
injury, or disease in service, or had a disease or symptoms 
of a disease listed in 38 C.F.R. § 3.309 manifesting during 
an applicable presumptive period.  Moreover, the record does 
not indicate that the appellant's spouse's cause of death may 
be associated with any event of service.  As such, VA 
fulfilled its duties to the appellant given the particular 
circumstances of this case.  

I.  Facts

In October 2001, the RO received an informal statement from 
the appellant (dated September 2001) regarding her spouse and 
a reference to DIC benefits, and the RO issued a November 
2001 letter that attached a VA Form 21-534.  The RO received 
the appellant's formal claim in October 2002.

The appellant's spouse's service medical records contain an 
October 1942 Clinical Case Record from the Bureau of Health 
Malaria Hospital that the appellant's spouse complained of 
recurrent chill and fever.  The appellant's spouse was 
diagnosed as having malaria, benign tertian, and anemia, 
moderate, secondary.  A History Record also noted that the 
appellant's spouse denied having attacks of dysentery while 
he was in O'Donnell.  Also, the examining professional noted 
that the appellant's spouse had been released September 26, 
1942, and since then had had attacks of chills and fevers.  
The appellant's spouse's extremities had no edema or pitting, 
and his heart sounds were fairly strong and regular cadence 
beats.  It appears that the appellant's spouse was discharged 
from the hospital in November 1942 with three negative blood 
smears for malaria.  A February 1946 Emergency Medical Tag 
had a diagnosis of malaria, relapse, treatment by aspirin and 
quinine tabs.  

The appellant's spouse's service medical records file also 
contained a copy of his Affidavit for Philippine Army 
Personnel, which noted that from April 10, 1942, to September 
1942, the veteran was a prisoner of war (POW) at O'Donnell, 
Capas.  The appellant's spouse stated that he thereafter 
recuperated with relatives until he joined the Guerillas.  

The appellant submitted medical evidence from the Polymedic 
General Hospital that indicated her spouse had been admitted 
on August 17, 1990.  A History of Present Illness indicated 
that the appellant's spouse had suddenly experienced 
dizziness followed shortly by inability to ambulate.  He also 
had become drowsy and unresponsive to verbal stimuli.  The 
appellant's spouse had a thirty-year history of smoking, 
known hypertension for about ten years, and known heart 
disease since 1982.  A neurological consultation found 
clinical picture compatible with left middle cerebral artery, 
infarction with significant edema most likely both cytotoxic 
and vasogenic.  The appellant's spouse had no response to 
pain, and pupils were 4 mm bilaterally.  An electrocardiogram 
found sinus bradycardia, left axis deviation, first degree 
atrio ventricular block.  An August 17 Roentgenological 
Report found cardiomegaly with left ventricular form; 
prominent aorta with sclerosis in its knob; evident pulmonary 
congestion; and clear lungs bilaterally.  

An August 17 C.T. scan of the appellant's spouse's head 
rendered an impression of massive infarct, acute, non-
hemorrhagic, involving the vascular distribution of the right 
internal carotid artery, mild cerebral atrophy, evidence of 
intrinsic vesseled disease was seen at the base, and no 
localized areas of hemorrhage nor focal mass lesions.  

A Certificate of Death indicates that the appellant's spouse 
died on August [redacted], 1990, from an immediate cause of 
cardiopulmonary arrest, antecedent cause of massive 
cerebrovascular accident, and underlying cause of 
hypertension.  

In her June 2003 notice of disagreement concerning the rating 
decision that denied service connection for the cause of 
death, the appellant asserted that in February 1946 her 
husband had become seriously ill while still in the military.  
She stated that six months later, the appellant married her 
spouse, and he sometimes could not breathe and had heart 
pain.  She indicated that, due to hardship, the appellant's 
spouse told her that he would manage with the medical 
difficulties.  The appellant submitted a Medical Certificate 
from Romulo Madrid, received in September 2003, which 
referred to the appellant's spouse's admission to the 
hospital as a case of stroke syndrome, but probably 
hemorrhage secondary to hypertension.  Dr. Madrid reiterated 
the cause of death as found on the above-mentioned 
Certificate of Death.  

In an October 2003 letter, the appellant stated that her 
spouse had been a POW.  She contended that her spouse had 
been confined at Camp O'Donnell, Capas, Tarlac, and though 
there were no medical records to support any sickness later 
incurred by her spouse, the records from Polymedic Hospital 
showed that he died of heart disease.  The appellant stated 
that it should be presumed her spouse got heart disease 
during his incarceration as a POW.  The appellant stated that 
she could not submit medical records of any medical treatment 
previously undergone by her spouse after discharge from 
service.  She believed, however, that due to severe 
malnutrition, dysentery, and beriberi, her spouse developed 
heart disease during WWII.  

In her June 2004 notice of disagreement concerning the April 
2004 rating decision, the appellant continued to assert that 
her spouse died of heart disease and hypertension, which were 
due to his captivity as a POW.  The appellant cited various 
resources describing the rate of POWs who had beriberi, as 
well as the cause of ischemic heart disease (a vitamin 
deficiency).  She also asserted that many former POWs 
received 100 percent disability compensation for medical 
conditions directly attributable to captivity.  

The appellant submitted an October 2004 statement that her 
spouse was among the almost 50,000 American and Filipino 
soldiers who surrendered in April 1942, and thereafter 
entered the camp.  On an October 2004 VA Form 9, the 
appellant continued to contest the service department 
rendition of the character and time of her spouse's military 
service.  She contended that her spouse served at least 90 
days as a POW, from April 10, 1942, to September 26, 1942.  
The appellant stated the RO erred in not recognizing that her 
spouse died of chronic diseases as per 38 C.F.R. § 3.309 
(brain hemorrhage and hypertension).  

The RO prepared an October 2004 Memorandum that specifically 
addressed whether the appellant's spouse might be classified 
as a former POW, and it determined that the record lacked 
sufficient evidence substantiating the claim in the face of 
service department finding that the appellant's spouse was 
not a POW.  




II. Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.

Service of 90 days or more during a period of war and the 
chronic diseases of cardiovascular-renal disease, including 
hypertension, and brain hemorrhage, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such diseases shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  

When a former POW was detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active service even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied:  
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; and 
peripheral neuropathy (except where directly related to 
infectious causes).  For purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity.  38 C.F.R. § 3.309(c).

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non-service-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).


III.  Analysis

Service connection cause of death

A careful examination of the record indicates that the 
appellant's spouse's service medical records are negative for 
any medical condition concerning matters relating to the 
eventual cause of his death, i.e., massive cerebrovascular 
accident, or hypertension.  The appellant contends that her 
spouse died of heart disease.  The certificate of death, and 
Dr. Madrid's September 2003 Medical Certificate, both 
indicate that the appellant's spouse died of cardiopulmonary 
arrest due to the massive cerebrovasular accident, and 
neither document identifies a heart disease as a cause of 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that laypersons are not qualified to render 
medial opinions regarding the etiology of disabilities).  

On a direct basis, therefore, the record lacks evidence 
connecting the cause of the appellant's spouse's death to 
military service.  In terms of chronic diseases subject to 
presumptive service connection via 38 C.F.R. § 3.309(a), the 
Court has determined that for a claim concerning a chronic 
disease, "medical evidence is needed to demonstrate that a 
veteran has the same condition he or she had in service or 
during a presumption period" when the nature of the 
veteran's present condition "is of a type that requires 
medical expertise to identify it as the same condition as 
that in service or during a presumption period."  Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  The appellant's 
spouse's service medical records do not indicate that he had 
hypertension, of cerebrovascular problems in service, nor 
does the record contain any evidence that the appellant's 
spouse had such a disability during the applicable time 
limits under 38 C.F.R. § 3.307 following service during a 
period of war.  

In fact, the only post-service medical evidence of record is 
from 1990, decades after the appellant's spouse's separation 
from military duty.  The appellant stated that she had no 
other medical evidence to submit.  As such, the Board does 
not have any justification to conclude that the appellant's 
spouse developed a chronic disease within the appropriate 
time following service.  

In terms of 38 C.F.R. § 3.309(c), diseases specific as to 
former POWs, it is not an imminent conclusion that the 
appellant's spouse may be characterized as a former POW 
(including the given time period alleged by the appellant).  
Regardless, the appellant's spouse, during his lifetime, 
never sought compensation for any disease listed in 38 C.F.R. 
§ 3.309(c).  Also, though as noted above the appellant 
contends that her spouse incurred beriberi, the record lacks 
evidence of a history of localized edema during captivity and 
that the appellant's spouse later developed ischemic heart 
disease.  Even if he had developed ischemic heart disease, 
the appellant's spouse did not die of a particular heart 
disease according to the Certificate of Death.  Unlike 
38 C.F.R. § 3.309(a), 38 C.F.R. § 3.309(c) (concerning 
diseases specific to POWs), does not include hypertension as 
a disease potentially subject to presumptive service 
connection for the purposes of former POWs.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

§ 1318

At the outset it is noted that the appellant filed her claim 
for DIC under 38 C.F.R. § 1318 in 2001.  As such, the recent 
decision in Rodriguez v. Nicholson, No. 03-1276, (U.S. Vet. 
App. August 5, 2005) does not apply to this case (holding 
that the hypothetical entitlement theory must be considered 
and applied with respect to section 1318 DIC claims filed 
prior to January 21, 2000, but on or after that date 
hypothetical entitlement need not be addressed).  

The record lacks evidence that the appellant's spouse was in 
actual receipt of compensation at a total disability rating 
for 10 consecutive years preceding his death, see 38 U.S.C.A. 
§ 1318(b)(1).  Nor was the appellant's spouse rated totally 
disabling continuously since the his release from active duty 
and for a period of not less than five years immediately 
preceding death, or for a continuous period of not less than 
one year immediately preceding death if he was a former POW 
who died after September 30, 1999.  

Another theory concerning DIC benefits is not applicable to 
this case-the record lacks any previous final RO or Board 
decisions that but for clear and unmistakable error the 
appellant's spouse would have received compensation.  Cole v. 
West, 13 Vet. App. 268, 274 (1999).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).







ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


